              Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.1 Page 1 of 11
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.      20MJ3193
             Samsung Galaxy J2 Cellular Phone                                )
                  Model No. SM-J260T1                                        )
              Seizure No. 2020250400223001
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ’
               ’ contraband, fruits of crime, or other items illegally possessed;
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 USC Sec. 952 and 960                   Importation of a Controlled Substance
        21 USC Sec. 963                           Conspiracy to Import

          The application is based on these facts:
        See Attached Affidavit incorporated herein by reference.

           ✔ Continued on the attached sheet.
           ’
           ’ Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                                Robert Liston, HSI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            08/04/2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                       Hon. Daniel E. Butcher, Magistrate Judge
                                                                                                       Printed name and title
         Print                        Save As...                         Attach                                                          Reset
       Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.2 Page 2 of 11




 1                                         AFFIDAVIT
 2         I, Special Agent Robert Liston, being duly sworn, hereby state as follows:
 3                                     INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device:
 6                     Samsung Galaxy J2 Cellular Phone
 7                     Model No. SM-J260T1
 8                     Seizure No. 2020250400223001
 9                     (“Target Device”)
10 as further described in Attachment A, and to seize evidence of crimes, specifically
11 violations of Title 21, United States Code, Sections 952, 960, and 963 as further described
12 in Attachment B. The requested warrant relates to the investigation and prosecution of
13 Dora Lee Moctezuma-Marcial (“MOCTEZUMA”) and Javier Molina (“MOLINA”) for
14 importing approximately 33.66 kilograms (74.05 pounds) of methamphetamine and 3.96
15 kilograms (8.73 pounds) of heroin from Mexico into the United States. See United States
16 v. Molina and Moctezuma, Case No. 3:20-CR-02045-CAB. The Target Device is currently
17 in the possession of Homeland Security Investigations and located at 880 Front Street, San
18 Diego, CA 92101.
19         2.    The information contained in this affidavit is based upon my training,
20 experience, investigation, and consultation with other members of law enforcement.
21 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
22 Target Device, it does not contain all the information known by me or other agents
23 regarding this investigation. All dates and times described are approximate.
24                                      BACKGROUND
25         3.    I am a Special Agent (SA) with Immigration and Customs Enforcement (ICE),
26 Homeland Security Investigations (HSI) within the Department of Homeland Security
27 (DHS), having been so employed since September 2009. I am currently assigned to the
28 HSI Special Agent in Charge (SAC) San Diego, California Child Exploitation group. I have
       Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.3 Page 3 of 11




 1 attended and successfully completed the Criminal Investigator Training Program (CITP)
 2 and the Immigration and Customs Enforcement Special Agent Training (ICESAT) located
 3 at the Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia. I am
 4 currently assigned to the Internet Crimes Against Children (ICAC) Task Force in San
 5 Diego. This task force includes members of the San Diego Police Department, San Diego
 6 County Sheriff’s Department, U.S. Postal Inspection Service, Federal Bureau of
 7 Investigation, Naval Criminal Investigative Service, U.S. Attorney’s Office and the San
 8 Diego County District Attorney’s Office. Prior to being assigned to the Child Exploitation
 9 Group, I was assigned to the HSI Gangs and Weapons group, Narcotics Trafficking Group,
10 as well as the Human Trafficking/Smuggling group. As a federal agent, I am authorized
11 to investigate violations of laws of the United States and I am a law enforcement officer
12 with the authority to execute warrants issued under the authority of the United States. In
13 preparation of this affidavit, I have discussed the facts of this case with other law
14 enforcement agents and officers within HSI and the ICAC task force.
15         4.    During my tenure with HSI, I have participated in the investigation of various
16 narcotics trafficking organizations involved in the importation and distribution of
17 controlled substances into and through the Southern District of California. Through my
18 training, experience, and conversations with other law enforcement officers experienced in
19 narcotics trafficking investigations, I have gained a working knowledge of the operational
20 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
21 United States from Mexico at Ports of Entry.
22         5.    I am aware that it is common practice for narcotics traffickers to work in
23 concert utilizing cellular telephones. A common tactic utilized by narcotics traffickers is
24 to smuggle controlled substances into the United States from Mexico by concealing the
25 controlled substances in vehicles or on persons entering the United States at Ports of Entry
26 such as the San Ysidro Port of Entry and the Otay Mesa Port of Entry. With respect to the
27 importation of narcotics in this manner, I am aware that narcotics traffickers in Mexico
28 frequently communicate with the individual responsible for importing the concealed
       Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.4 Page 4 of 11




 1 narcotics into the United States. These communications can occur before, during and after
 2 the narcotics are imported into the United States. For example, prior to the importation,
 3 narcotics traffickers     frequently   communicate      with the transporter(s) regarding
 4 arrangements and preparation for the narcotics importation. When the importation is
 5 underway, narcotics traffickers frequently communicate with the transporter(s) to remotely
 6 monitor the progress of the narcotics, provide instructions and warn accomplices about law
 7 enforcement activity. When the narcotics have been imported into the United States,
 8 narcotics traffickers may communicate with the transporter(s) to provide further
 9 instructions regarding the delivery of the narcotics to a destination within the United States.
10         6.    Based upon my training, experience, and consultations with law enforcement
11 officers experienced in narcotics trafficking investigations, and all the facts and opinions
12 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
13 can and often do contain electronic evidence, including, for example, phone logs and
14 contacts, voice and text communications, and data, such as emails, text messages, chats
15 and chat logs from various third-party applications, photographs, audio files, videos, and
16 location data. This information can be stored within disks, memory cards, deleted data,
17 remnant data, slack space, and temporary or permanent files contained on or in the cellular
18 telephone. Specifically, searches of cellular telephones of individuals involved in the
19 importation of narcotics may yield evidence:
20         a.    tending to indicate efforts to import controlled substances from Mexico
21               into the United States;
22
           b.    tending to identify accounts, facilities, storage devices, and/or services–
23               such as email addresses, IP addresses, and phone numbers–used to
                 facilitate the importation of controlled substances from Mexico into the
24
                 United States;
25
           c.    tending to identify co-conspirators, criminal associates, or others involved
26
                 in importation of controlled substances from Mexico into the United
27               States;
28
       Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.5 Page 5 of 11



          d.     tending to identify travel to or presence at locations involved in the
 1
                 importation of controlled substances from Mexico into the United States,
 2               such as stash houses, load houses, or delivery points;
 3
          e.     tending to identify the user of, or persons with control over or access to,
 4               the Target Device; and/or
 5
          f.     tending to place in context, identify the creator or recipient of, or establish
 6               the time of creation or receipt of communications, records, or data involved
                 in the activities described above.
 7
 8                       FACTS SUPPORTING PROBABLE CAUSE
 9        7.     On June 20, 2020, at approximately 10:00 a.m., MOCTEZUMA, a United
10 States citizen, applied for entry into the United States from Mexico through the San
11 Ysidro Port of Entry in vehicle lane #23. MOCTEZUMA was the driver and registered
12 owner of a Nissan Versa bearing California license plates (“the vehicle”); MOLINA
13 was the only passenger in the vehicle.
14       8.    In pre-primary, a Human and Narcotic Detection Dog alerted to the
15 undercarriage on the passenger side of the vehicle. A Customs and Border Protection
16 Officer received two negative Customs declarations from MOCTEZUMA, who stated
17 they were crossing the border to go to Santa Ana, California. A CBPO operating the Z-
18 Portal X-Ray machine observed anomalies in the gas tank and quarter panels of the
19 vehicle.
20        9.     Further inspection of the vehicle resulted in the discovery of 72 packages
21 concealed in the rear doors, rear quarter panels, and gas tank of the vehicle. Of the 72
22 packages, 69 had a net weight of 33.66 kilograms (74.05 pounds) and a sample field-
23 tested positive for the characteristics of methamphetamine; a DEA chemical analysis
24 report indicates the three other packages contained heroin with a net weight of 3.96
25 kilograms (8.73 pounds).
26        10.    MOCTEZUMA and MOLINA were placed under arrest at approximately
27 10:00 a.m.; they were subsequently charged with a violation of Title 21, United States
28 Code, 952 and 960, importation of a controlled substance and transported to the
       Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.6 Page 6 of 11




 1 Metropolitan Correctional Center.
 2        11.    The Target Device was seized at the time of arrest. MOCTEZUMA was
 3 advised of her Miranda rights and elected to answer questions without an attorney present.
 4 MOCTEZUMA denied knowledge of the narcotics in her vehicle. She stated she was going
 5 to Santa Ana, California to get the title of the Nissan Versa. MOCTEZUMA stated she
 6 was visiting Rosarito, Mexico with her boyfriend, MOLINA. She added that two days
 7 prior, they crossed into the United States from Mexico and returned to Rosarito, Mexico
 8 the same day. MOCTEZUMA stated that on June 19, 2020 (the day before the arrest),
 9 MOLINA’s uncle borrowed the vehicle to go to the store and had it for approximately 25
10 minutes. She stated no one else had control of the vehicle prior to their crossing on June
11 20, but noted the vehicle was parked in a “real bad neighborhood.” She confirmed the
12 Target Device was her cell phone, signed a consent form authorizing a search of the Target
13 Device, and provide the passcode.
14        12.    Based upon my experience and training, consultation with other law
15 enforcement officers experienced in narcotics trafficking investigations, and all the facts
16 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
17 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
18 information are stored in the memory of the Target Device. In light of the above facts and
19 my experience and training, there is probable cause to believe that MOCTEZUMA was
20 using the Target Device to communicate with others to further the importation of illicit
21 narcotics into the United States.     Further, in my training and experience, narcotics
22 traffickers may be involved in the planning and coordination of a drug smuggling event in
23 the days and weeks prior to an event. Co-conspirators are also often unaware of a
24 defendant’s arrest and will continue to attempt to communicate with a defendant after their
25 arrest to determine the whereabouts of the narcotics. Based on my training and experience,
26 it is also not unusual for individuals, such as MOCTEZUMA, to attempt to minimize the
27 amount of time they were involved in their smuggling activities, and for the individuals to
28 be involved for weeks and months longer than they claim. Accordingly, I request
       Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.7 Page 7 of 11




 1 permission to search the Target Device for data beginning on May 20, 2020, up to and
 2 including June 20, 2020.
 3                                      METHODOLOGY
 4         13.    It is not possible to determine, merely by knowing the cellular telephone’s
 5 make, model and serial number, the nature and types of services to which the device is
 6 subscribed and the nature of the data stored on the device. Cellular devices today can be
 7 simple cellular telephones and text message devices, can include cameras, can serve as
 8 personal digital assistants and have functions such as calendars and full address books and
 9 can be mini-computers allowing for electronic mail services, web services and rudimentary
10 word processing. An increasing number of cellular service providers now allow for their
11 subscribers to access their device over the internet and remotely destroy all of the data
12 contained on the device. For that reason, the device may only be powered in a secure
13 environment or, if possible, started in “flight mode” which disables access to the network.
14 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
15 equivalents and store information in volatile memory within the device or in memory cards
16 inserted into the device. Current technology provides some solutions for acquiring some of
17 the data stored in some cellular telephone models using forensic hardware and software.
18 Even if some of the stored information on the device may be acquired forensically, not all
19 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
20 data acquisition or that have potentially relevant data stored that is not subject to such
21 acquisition, the examiner must inspect the device manually and record the process and the
22 results using digital photography. This process is time and labor intensive and may take
23 weeks or longer.
24         14.    Following the issuance of this warrant, I will collect the Target Device and
25 subject it to analysis. All forensic analysis of the data contained within the telephone and
26 its memory cards will employ search protocols directed exclusively to the identification
27 and extraction of data within the scope of this warrant.
28
       Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.8 Page 8 of 11




 1         15.   Based on the foregoing, identifying and extracting data subject to seizure
 2 pursuant to this warrant may require a range of data analysis techniques, including manual
 3 review, and, consequently, may take weeks or months. The personnel conducting the
 4 identification and extraction of data will complete the analysis within 90 days of the date
 5 the warrant is signed, absent further application to this court.
 6                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 7         16.   As noted above, MOCTEZUMA consented to a search of the Target Device
 8 during her post-arrest interview and provided her passcode. Pursuant to that consent, I
 9 performed a manual search and attempted to make a forensic copy of the Target Device on
10 the date of arrest. On or about July 22, 2020, I determined the forensic copy was
11 incomplete and contained only images from the Target Device. 1
12                                       CONCLUSION
13         17.   Based on the facts and information set forth above, I submit there is probable
14 cause to believe that a search of the Target Device will yield evidence of MOCTEZUMA’s
15 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
16 request that the Court issue a warrant authorizing law enforcement to search the item
17 described in Attachment A, and seize the items listed in Attachment B using the above-
18 described methodology.
19
20
21
22
23
24
25
26         1This search warrant is sought in an abundance of caution. Notwithstanding
27 MOCTEZUMA’s prior consent to search, I have not included herein any information
   obtained from the consent searches of the Target Device, and I ask that the Court not
28 consider the fact of the consent searches in determining whether probable cause exists
   for the requested warrant.
      Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.9 Page 9 of 11




1 I swear the foregoing is true and correct to the best of my knowledge and belief.
2                                         ____________________________
3                                         Special Agent Robert Liston
                                          Homeland Security Investigations
4
5 Sworn and attested to under oath by telephone, in accordance with Federal Rule of
                                4th day of August, 2020.
  Criminal Procedure 4.1, this ____
6
7
  _________________________
8
  Honorable Daniel E. Butcher
9 United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.10 Page 10 of 11




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

The following property is to be searched:

      Samsung Galaxy J2 Cellular Phone
      Model No. SM-J260T1
      Seizure No. 2020250400223001
      (“Target Device”)

The Target Device is currently in the possession of Homeland Security
Investigations and located 880 Front Street, San Diego, CA 92101.
 Case 3:20-mj-03193-DEB Document 1 Filed 08/04/20 PageID.11 Page 11 of 11




                                ATTACHMENT B
                              ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for
evidence described below. The seizure and search of the cellular telephone shall
follow the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of May 20, 2020, up to and including June 20, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others
             involved in importation of methamphetamine, heroin, or some other
             federally controlled substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access
             to, the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960
and 963.
